Case: 20-60709     Document: 00516221459         Page: 1     Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 2, 2022
                                  No. 20-60709                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Sandrah Ache Tegwi,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 315 740


   Before Barksdale, Costa, and Oldham, Circuit Judges.
   Per Curiam:*
          Sandrah Ache Tegwi, a native and citizen of Cameroon, petitions for
   review of the Board of Immigration Appeals’ (BIA) dismissing her appeal
   from the denial of her application for asylum, withholding of removal, and
   relief under the Convention Against Torture (CAT). She asserts: the BIA


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60709        Document: 00516221459        Page: 2    Date Filed: 03/02/2022




                                    No. 20-60709


   erred by not concluding she was a member of her proposed particular social
   group (PSG), claiming the Immigration Judge’s (IJ) adverse-credibility
   finding did not cover this issue; her proposed PSG membership makes her
   eligible for relief; and her case should be remanded or reopened.
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), legal conclusions are reviewed de novo, factual findings
   for substantial evidence. E.g., Orellano-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Under the substantial-evidence standard, petitioner must
   demonstrate “the evidence is so compelling that no reasonable factfinder
   could reach a contrary conclusion”. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006).
          An adverse-credibility determination is a factual finding. Singh v.
   Sessions, 880 F.3d 220, 225 (5th Cir. 2018). Therefore, “if the IJ’s credibility
   determinations are supported by the record, they will be affirmed”. Wang v.
   Holder, 569 F.3d 531, 537 (5th Cir. 2009). In making an adverse-credibility
   determination, the IJ “may rely on any inconsistency or omission . . . as long
   as the totality of the circumstances establishes that an asylum applicant is not
   credible”. Id. at 538 (citation omitted) (emphasis in original).
          The BIA’s decision was grounded in “specific and cogent reasons
   derived from the record”. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
   2005). Tegwi does not show substantial evidence compels a contrary result.
   See Avelar-Oliva v. Barr, 954 F.3d 757, 772 (5th Cir. 2020) (denying petition
   for review because record did not support petitioner’s credibility). The
   adverse-credibility finding was a sufficient basis for the conclusion that
   Tegwi was ineligible for asylum and withholding of removal. Id. (explaining
   “adverse credibility determination prevents [petitioner] from satisfying her
   burden of establishing eligibility for asylum, withholding of removal, and
   protection under CAT”).




                                          2
Case: 20-60709      Document: 00516221459           Page: 3     Date Filed: 03/02/2022




                                     No. 20-60709


          Additionally, her requested forms of relief are not predicated solely on
   PSG membership. To qualify for asylum, an applicant must demonstrate,
   inter alia, either past persecution, or a “well-founded fear of future
   persecution”. 8 C.F.R. § 208.13(b) (asylum eligibility). To qualify for
   withholding of removal, an applicant “must demonstrate a clear probability
   of persecution upon return”. Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir.
   2004) (per curiam) (citation omitted).        To establish a claim for CAT
   protection, an applicant must demonstrate it is more likely than not that she
   will be tortured in her home country “at the instigation of, or with the
   consent or acquiescence of, a public official acting in an official capacity or
   other person acting in an official capacity”. 8 C.F.R. §§ 1208.16(c)(2)
   (eligibility of withholding under CAT), 1208.18(a)(1) (defining torture).
   Tegwi does not point to any evidence showing it is more likely than not that
   she will be tortured if repatriated. E.g., Efe v. Ashcroft, 293 F.3d 899, 907 (5th
   Cir. 2002) (explaining protection under CAT requires torture, a “higher
   bar” than persecution).
          Finally, because her request for reopening or remand was not
   presented to the BIA, our court lacks jurisdiction to consider it. See Roy, 389
   F.3d at 137 (explaining “[j]udicial review of a final order of removal is
   available only where the applicant has exhausted all administrative remedies
   of right”); 8 U.S.C. § 1252(d)(1) (judicial review of orders of removal).
          DISMISSED IN PART; DENIED IN PART.




                                           3